DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 and 31 are pending in this application.  Claims 20-30 and 32-33 are cancelled.  Claims 13-19 and 31 are withdrawn from consideration due to restriction.  Claims 1-12 are examining in this Office Action.

Election/Restrictions
Claims 13-19 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/22.
Applicant’s election without traverse of Group I claims 1-12 in the reply filed on 11/17/22 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1 is/are directed to a method for synchronizing playout a media among receivers.  In particular, the step of “choosing a current latency value… of receiving devices” is considered as the step that can be mentally done by observing, evaluate, and judgment as required under the analysis of Prong I step 2A.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements including the steps of “providing…, obtaining…and communicating…” are considered as pre-activity solution for gathering information for the analysis and the step of “playing...” is considered as post-activity solution which are insignificant amount to the integrated practical application as required under Prong II step 2A and 2B.
Other dependent claims 2-12 are similar rejected as seen above under the abstract idea since these claims are merely further describing the step of gathering information and the definition of latency which does not integrated into the practical application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) or 102(b) as being anticipated by Moore et al. (U.S. 2005/0288805 A1).
Re claim 1, Moore et al. disclose in Figures 1-4 a method for synchronising play out of a media channel among a plurality of receiving devices in communication with a network (e.g. abstract and Figure 2), characterized by the steps of: providing a shared concept of time to a plurality of receiving devices in communication with a network (e.g. paragraphs [0018, 0025, and 0035] sharing the timestamp information among the devices); obtaining a minimum latency value and a maximum latency value for each of the plurality of receiving devices (e.g. Figure 3, claim 5, and paragraphs [0028-0029 and 0041] wherein period the latency data, which can be the minimum and/or maximum latency, from other devices are collected/gathered/obtained to determine the current/offset latency); communicating the minimum latency value and the maximum latency value for each of the plurality of receiving devices (e.g. Figures 1-2 which communicating those latency data to the SIO); choosing a current latency value based on the minimum latency value and the maximum latency value for each of the plurality of receiving devices (e.g. paragraphs [0030-0031] wherein the current latency/latency offset is determined based on the provided latency data from other devices); and playing out the media channel from the plurality of receiving devices according to the current latency value (e.g. abstract and paragraphs [0014, 0023, and 0043-0044] wherein these audio is playback in synchronizing manner).
Re claim 2, Moore et al. disclose in Figures 1-4 providing a shared concept of time comprises synchronising the plurality of receiving devices with precision time protocol (e.g. paragraphs [0018, 0025, and 0035] sharing the timestamp information among the devices).
Re claim 3, Moore et al. disclose in Figures 1-4 the minimum latency value for each of the plurality of receiving devices includes an end-to-end latency value for the media channel (e.g. Figure 3 and paragraphs [0030-0031]).
Re claim 4, Moore et al. disclose in Figures 1-4 the minimum latency value for each of the plurality of receiving devices is a worst-case latency value (e.g. Figure 3).
Re claim 5, Moore et al. disclose in Figures 1-4 obtaining the minimum latency value for each of the plurality of receiving devices comprises measuring a digital domain latency value (e.g. paragraphs [0029-0030 and 0041] wherein the latency data is measured and provided to SIO periodically).
Re claim 6, Moore et al. disclose in Figures 1-4 measuring the digital domain latency value comprises determining a difference between an initial timestamp and a time of receipt (e.g. paragraph [0041]).
Re claim 7, Moore et al. disclose in Figures 1-4 the maximum latency value for each of the plurality of receiving devices is determined based on a buffer size of each receiving device (e.g. Figures 1-3).
Re claim 8, Moore et al. disclose in Figures 1-4 communicating the mininum latency value and the maximum latency value for each of the plurality of receiving devices further comprises posting to a database (e.g. Figures 1-3 and claim 2 as inherently for storing the information in SIO).
Re claim 9, Moore et al. disclose in Figures 1-4 the database is a distributed database (e.g. Figures 1-3 and claim 2 as inherently for storing the information in SIO).
Re claim 11, Moore et al. disclose in Figures 1-4 choosing a current latency value comprises selecting a lowest minimum latency value from each of the minimum latency values of the plurality of receiving devices (e.g. paragraphs [0030-0031] wherein the current latency/latency offset is determined based on the provided latency data from other devices).
Re claim 12, Moore et al. disclose in Figures 1-4 the media channel transmits compressed audio (e.g. abstract and paragraphs [0004-0005]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (U.S. 2005/0288805 A1) in view of Brady et al. (U.S. 2008/0187282 A1).

Re claim 10, Moore et al. fail to disclose in Figures 1-4 communicating the mininum latency value and the maximum latency value for each of the plurality of receiving devices further comprises transmitting a multicast message.  However, Brady et al. disclose communicating the mininum latency value and the maximum latency value for each of the plurality of receiving devices further comprises transmitting a multicast message (e.g. abstract and paragraph [0042 and 0050] disclose the concept of multicasting transmission).  Therefore, it would have been obvious to a person having ordinary skill in the art before the claimed invention to add communicating the mininum latency value and the maximum latency value for each of the plurality of receiving devices further comprises transmitting a multicast message as conceptually taught in Brady et al.’s invention into Moore et al.’s invention because it would enable to reduce bandwidth in the network as single stream to multiple receivers.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-5 of U.S. Patent No. 8,966,109. Although the claims at issue are not identical, they are not patentably distinct from each other because these patented claims have same subject matter and can be anticipated all the limitations of co-pending claims.
Claims 1-3, 5-6, and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-5 of U.S. Patent No. 11,019,381. Although the claims at issue are not identical, they are not patentably distinct from each other because these patented claims have same subject matter and can be anticipated all the limitations of co-pending claims.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,171,152. Although the claims at issue are not identical, they are not patentably distinct from each other because these patented claims have same subject matter and can be anticipated all the limitations of co-pending claims.
Claims 1-3, 5-6, and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-5 of U.S. Patent No. 10,1291,944.  Although the claims at issue are not identical, they are not patentably distinct from each other because these patented claims have same subject matter and can be anticipated all the limitations of co-pending claims.
Claims 1-3, 5-6, and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-5 of U.S. Patent No. 9,479,573.  Although the claims at issue are not identical, they are not patentably distinct from each other because these patented claims have same subject matter and can be anticipated all the limitations of co-pending claims.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2008/0282299
U.S. Patent Application Publication No. 2008/0187282
U.S. Patent Application Publication No. 2008/0165708
U.S. Patent Application Publication No. 2008/0151841
U.S. Patent Application Publication No. 2007/0223675
U.S. Patent Application Publication No. 2006/0280182
U.S. Patent Application Publication No. 2005/0288805
U.S. Patent Application Publication No. 2005/0232151
U.S. Patent Application Publication No. 2004/0068588
U.S. Patent Application Publication No. 2003/0055883
U.S. Patent Application Publication No. 2002/0136335
U.S. Patent No. 10,361,802
U.S. Patent No. 7,657,829
U.S. Patent No. 6,708,213
U.S. Patent No. 6,538,656
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919. The examiner can normally be reached M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUOC H NGUYEN/Primary Examiner, Art Unit 2451